The plaintiffs moved pursuant to General Municipal Law § 50-e (6) for leave to serve an amended notice of claim to add an additional apartment located in another building owned by the New York City Housing Authority (hereinafter the Authority), as a source of the infant plaintiff’s alleged lead-paint poisoning. The new location would have substantially altered the plaintiffs’ claims. Amendments of a substantive nature are not within the purview of General Municipal Law § 50-e (6) (see Steinberg v Village of Garden City, 247 AD2d 463, 464; Herron v City of New York, 223 AD2d 676). Under the circumstances, the Supreme Court properly exercised its discretion in denying the plaintiffs’ motion.
Further, the Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was to compel the Authority to disclose the identity of the prior tenant of the plaintiffs’ apartment (see Allen v Crowell-Collier Publ. Co., 21 NY2d 403). O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.